DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 sets forth the at least one polyether polyol is selected from homopolymers of ethylene oxide, copolymers of ethylene oxide and propylene oxide and homopolymers of propylene oxide.  The claim subsequently sets forth the at least one polyether polyol has an average oxyethylene content of greater than 40% by weight but less than 80% by weight and an average oxypropylene oxide content of at least 20 said copolymers of ethylene oxide and propylene oxide have an average oxyethylene content of greater than 40% by weight but less than 80% by weight and an average oxypropylene oxide content of at least 20 but less than 60% by weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,382,125 to Narayan et al.
Regarding Claims 1 and 4 - 8.  Narayan et al. teaches a polyurethane polyisocyanurate foam (Column 1, Lines 59 – 65).  In Example 11, the foam is the reaction product of a reaction mixture comprising Polyol A, i.e. an isocyanate-reactive material; a polyisocyanate; FREON 11A, i.e. a physical blowing agent; DC 193, i.e. a silicone surfactant; and catalyst A which is a solution comprising the trimerization catalysts potassium 2-ethylhexanoate and 2,4,6-tris(dimethylaminomethyl)phenol (see Column 6, Lines 49 – 50 and Table III.).
The isocyanate-reactive material in Example 11 is 100% weight percent Polyol A.  Polyol A is an ethylene oxide adduct of trimethylolpropane with a hydroxyl number of 561 (Column 6, Lines 23 – 24; Table III).  As it is initiated with trimethylolpropane, Polyol A is reasonably expected to have a functionality of three.  Using its reported hydroxyl number and expected functionality, Polyol A can be calculated to have a hydroxyl equivalent weight of 100.  As the isocyanate-reactive material in Example 11 is exclusively Polyol A, it contains 0 weight percent polyester polyol and 0 weight percent water.

The reaction mixture contains 40 parts by weight Polyol A and 10 parts by weight of catalyst A which is a solution comprising 10 wt% potassium 2-ethylhexanoate and 10 wt% 2,4,6-tris(dimethylaminomethyl)phenol as trimerization catalysts (see Column 6, Lines 49 – 50 and Table III).  Using these amounts, the trimerization catalysts can be calculated to be provided in an amount of 5 parts by weight per 100 parts by weight Polyol A.
Narayan et al. does not expressly teach the reaction mixture prepared in Example 11 comprises at least one catalyst for the reaction of an isocyanate group towards water.  However, in the disclosure, Narayan et al. teaches any catalysts for polyurethane foam formation may be included in the reaction mixture, such as tertiary amines and tin compounds (Column 5, Line 62 – Column 6, Line 7).  Tertiary amines and tin catalyst 
Additionally, Narayan et al. is silent regarding the isocyanate index at which the reaction mixture in Example 11 is prepared.  However, in the disclosure, Narayan et al. teaches the foams may be prepared at isocyanate indexes in the range of 100 to 500 (Column 1, Lines 59 – 62). Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam of Example 11 at an isocyanate index in the middle of the range disclosed by Narayan et al., which is the part of the range which overlaps with the instantly claimed range.  The motivation would have been that doing so would provide a balance in properties associated with higher versus lower relative isocyanate indexes, e.g. rigidity, density, compressive strength, and dimensional stability.
Regarding Claim 2.  Narayan et al. teaches the polyurethane-polyisocyanurate foam of Claim 1 prepared in Example 11 has a density of 1.8 pcf (roughly 29 kg/m3).
Regarding Claim 3.  Narayan et al. teaches the polyurethane-polyisocyanurate foam of Claim 1 but is silent regarding its k-factor at 4°C average plate temperature relative to its k-factor at 24°C average plate temperature.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a polyurethane-polyisocyanurate foam with a k-factor at 4°C average plate temperature that is equal to or lower than its k-factor at 24°C average plate temperature, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 9.  Narayan et al. teaches the polyurethane-polyisocyanurate foam of Claim 3 wherein the reaction mixture contains 40 parts by weight Polyol A and 10 parts by weight of catalyst A which is a solution comprising 10 wt% potassium 2-.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,382,125 to Narayan et al., as applied to Claims 1 and 8 above, and further in view of US 2015/0354220 to Nandi et al.
Regarding Claim 10.  Narayan et al. teaches the polyurethane-polyisocyanurate foam of Claim 8 but does not expressly teach the reaction mixture further comprises a flame retardant.  However, Nandi et al. teaches the concept of including fire retardants in polyurethane-polyisocyanurate foams (Paragraph 0028).  Narayan et al. and Nandi et 
Regarding Claim 11.  Narayan et al. teaches the polyurethane-polyisocyanurate foam of Claim 1 but does not expressly teach it is formed into a boardstock of the claimed configuration.  However, Nandi et al. teaches preparing boards for roofing in which a facer material is applied to at least one surface of a polyurethane-polyisocyanurate foam (Paragraphs 0042 - 0043).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare a boardstock as taught by Nandi et al. using the foam of Example 11 of Narayan et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Nandi et al. shows that polyurethane-polyisocyanurate foams are known in the art to be suitable for the production of boardstock.

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive because:
A) With respect to the outstanding rejection under 35 U.S.C. 112(b), applicant argues that the average oxyethylene content feature applies to the entire “at least one polyether polyol” rather than any particular constituent of the at least one polyether polyol.  However, the Office maintains that the limitations at issue are conflicting in scope.  Claim 1 sets forth at least one polyol which is selected from homopolymers of ethylene oxide, copolymers of ethylene oxide and propylene oxide, and homopolymers of propylene oxide.  Claim 1 also sets forth average oxyethylene and oxypropylene contents for the at least one polyol.  
The phrase “at least one polyol” encompasses embodiments in which only one polyol is selected from the recited species.  Thus, the at least one polyether polyol may correspond to a homopolymer of ethylene oxide, a copolymer of ethylene oxide and propylene oxide, or a propylene oxide homopolymer.   However, the claimed average oxyethylene and oxypropylene contents cannot be satisfied when either a homopolymer of ethylene oxide or a propylene oxide homopolymer is used as the at least one polyether polyol.  If a homopolymer of ethylene oxide or a propylene oxide homopolymer cannot be used alone to satisfy the limitation of the at least one polyether polyol: then Claim 1 should be amended, for example, to contain language as set forth in lines 21 – 23 of page 3 of the 
B) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the statement on page 3, lines 29 – 31 of the specification that a mixture of two or more polyether polyols is required when a homopolymer is used) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	C) Applicant argues the outstanding rejection under 35 U.S.C. 103 is improper due to the incorrect interpretation provided in the rejection under 35 U.S.C. 112(b).  However, the alleged deficiencies in this rejection have been addressed in the previous sections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764